Exhibit 10.3

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

TERRA NITROGEN, LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I ORGANIZATIONAL MATTERS

Section 1.1

  

Formation and Continuation

   1

Section 1.2

  

Name

   1

Section 1.3

  

Registered Office; Principal Office

   2

Section 1.4

  

Power of Attorney

   2

Section 1.5

  

Term

   3 ARTICLE II DEFINITIONS ARTICLE III PURPOSE

Section 3.1

  

Purpose and Business

   12

Section 3.2

  

Powers

   12 ARTICLE IV CAPITAL CONTRIBUTIONS

Section 4.1

  

Organizational Contributions and Return

   13

Section 4.2

  

Contributions by the General Partner and the Investor Partnership

   13

Section 4.3

  

Recharacterization of the General Partner Interest and Contribution to the
Investor Partnership

   13

Section 4.4

  

Additional Capital Contribution by the Investor Partnership

   14

Section 4.5

  

Preemptive Rights

   14

Section 4.6

  

Capital Accounts

   14

Section 4.7

  

Interest

   16

Section 4.8

  

No Withdrawal

   17

Section 4.9

  

Loans from Partners

   17

 

i



--------------------------------------------------------------------------------

ARTICLE V ALLOCATIONS AND DISTRIBUTIONS

Section 5.1

  

Allocations for Capital Account Purposes

   17

Section 5.2

  

Allocations for Tax Purposes

   21

Section 5.3

  

Requirements as to Distributions

   23 ARTICLE VI MANAGEMENT AND OPERATION OF BUSINESS

Section 6.1

  

Management

   24

Section 6.2

  

Certificate of Limited Partnership

   25

Section 6.3

  

Restrictions on General Partner’s Authority

   26

Section 6.4

  

Reimbursement of the General Partner

   26

Section 6.5

  

Outside Activities

   27

Section 6.6

  

Loans to and from the Partnership; Contracts with Affiliates

   28

Section 6.7

  

Indemnification

   29

Section 6.8

  

Liability of Indemnitees

   31

Section 6.9

  

Resolution of Conflicts of Interest

   32

Section 6.10

  

Other Matters Concerning the General Partner

   33

Section 6.11

  

Title to Partnership Assets

   33

Section 6.12

  

Reliance by Third Parties

   34 ARTICLE VII RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

Section 7.1

  

Limitation of Liability

   34

Section 7.2

  

Management of Business

   35

Section 7.3

  

Outside Activities

   35

Section 7.4

  

Return of Capital

   35

Section 7.5

  

Rights of the Limited Partners Relating to the Partnership

   35

Section 7.6

  

Votes and Voting

   36 ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.1

  

Records and Accounting

   36

Section 8.2

  

Fiscal Year

   37

 

ii



--------------------------------------------------------------------------------

ARTICLE IX TAX MATTERS

Section 9.1

  

Preparation of Tax Returns

   37

Section 9.2

  

Tax Elections

   37

Section 9.3

  

Tax Controversies

   37

Section 9.4

  

Organizational Expenses

   37

Section 9.5

  

Withholding

   38

Section 9.6

  

Opinions of Counsel

   38 ARTICLE X TRANSFER OF INTERESTS

Section 10.1

  

Transfer

   38

Section 10.2

  

Transfer of the General Partner’s Partnership Interest

   38

Section 10.3

  

Transfer of the Limited Partners’ Partnership Interests

   39 ARTICLE XI ADMISSION OF PARTNERS

Section 11.1

  

Admission of Substituted Limited Partner

   39

Section 11.2

  

Admission of Successor General Partner

   40

Section 11.3

  

Amendment of Agreement and Certificate of Limited Partnership

   40 ARTICLE XII WITHDRAWAL OR REMOVAL OF PARTNERS

Section 12.1

  

Withdrawal of the General Partner

   40

Section 12.2

  

Removal of the General Partner

   42

Section 12.3

  

Interest of Departing Partner and Successor General Partner

   42

Section 12.4

  

Reimbursement of Departing Partner

   42

Section 12.5

  

Withdrawal of the Limited Partners

   43 ARTICLE XIII DISSOLUTION AND LIQUIDATION

Section 13.1

  

Dissolution

   43

Section 13.2

  

Continuation of the Business of the Partnership After Dissolution

   43

Section 13.3

  

Liquidation

   44

 

iii



--------------------------------------------------------------------------------

Section 13.4

  

Distributions in Kind

   45

Section 13.5

  

Cancellation of Certificate of Limited Partnership

   45

Section 13.6

  

Reasonable Time for Winding Up

   46

Section 13.7

  

Return of Capital

   46

Section 13.8

  

No Capital Account Restoration

   46

Section 13.9

  

Waiver of Partition

   46 ARTICLE XIV AMENDMENT OF PARTNERSHIP AGREEMENT

Section 14.1

  

Amendment to Be Adopted Solely by General Partner

   46

Section 14.2

  

Amendment Procedures

   48

Section 14.3

  

Amendments to Reflect GP Reorganization Agreement.

   48 ARTICLE XV MERGER

Section 15.1

  

Authority

   48

Section 15.2

  

Procedure for Merger or Consolidation

   48

Section 15.3

  

Approval by the Investor Partnership of Merger or Consolidation

   49

Section 15.4

  

Certificate of Merger

   50

Section 15.5

  

Effect of Merger

   50 ARTICLE XVI GENERAL PROVISIONS

Section 16.1

  

Addresses and Notices

   50

Section 16.2

  

Titles and Captions

   51

Section 16.3

  

Pronouns and Plurals

   51

Section 16.4

  

Further Action

   51

Section 16.5

  

Binding Effect

   51

Section 16.6

  

Integration

   51

Section 16.7

  

Creditors

   51

Section 16.8

  

Waiver

   51

Section 16.9

  

Counterparts

   52

Section 16.10

  

Applicable Law

   52

Section 16.11

  

Invalidity of Provisions

   52

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

TERRA NITROGEN, LIMITED PARTNERSHIP

 

This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF TERRA NITROGEN,
LIMITED PARTNERSHIP, dated as of September 1, 2005, is entered into by and among
Terra Nitrogen Corporation, a Delaware corporation (“TNC”), as General Partner
and Limited Partner and Terra Nitrogen Company, L.P., a Delaware limited
partnership, as Limited Partner. In consideration of the covenants, conditions
and agreements contained herein, the parties hereto hereby agree as follows:

 

RECITALS:

 

WHEREAS, TNC and the Organizational Limited Partner organized the Partnership as
a Delaware limited partnership pursuant to an Agreement of Limited Partnership
dated as of December 4, 1991 (the “Original Agreement”); and

 

WHEREAS, the Partnership, the Investor Partnership and the General Partner have
entered into a Reorganization Agreement, dated as of the date hereof (the
“Reorganization Agreement”), providing for the change of a portion of the
General Partner’s interest in the Partnership into a limited partner interest;
and

 

WHEREAS, in order to effect the transactions contemplated by the Reorganization
Agreement, it is necessary to amend this Agreement as provided herein; and

 

NOW, THEREFORE, the Investor Partnership and General Partner hereby amend and
restate the Original Agreement in its entirety as follows:

 

ARTICLE I

 

ORGANIZATIONAL MATTERS

 

Section 1.1 Formation and Continuation

 

The General Partner and the Organizational Limited Partner previously formed
this Partnership as a limited partnership pursuant to the provisions of the
Delaware Act. The General Partner and Investor Partnership hereby amend and
restate the Original Agreement in its entirety to continue the Partnership as a
limited partnership pursuant to the provisions of the Delaware Act and to set
forth the rights and obligations of the Partners and certain matters related
thereto. This amendment and restatement shall become effective on the date of
this Agreement. Except as expressly provided to the contrary in this Agreement,
the rights and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. The
Partnership Interest of each Partner shall be personal property for all
purposes.

 

Section 1.2 Name

 

The name of the Partnership is “Terra Nitrogen, Limited Partnership.” The
Partnership’s business may be conducted under any other name or names deemed
necessary or appropriate by



--------------------------------------------------------------------------------

the General Partner, including, without limitation, the name of the General
Partner or any Affiliate thereof. The words “Limited Partnership,” “L.P.,”
“Ltd.” or similar words or letters shall be included in the Partnership’s name
where necessary for the purposes of complying with the laws of any jurisdiction
that so requires. The General Partner in its sole discretion may change the name
of the Partnership at any time and from time to time and shall notify each
Limited Partner of such change in the next regular communication to the Limited
Partners.

 

Section 1.3 Registered Office; Principal Office

 

Unless and until changed by the General Partner, the registered office of the
Partnership in the State of Delaware shall be located at The Corporation Trust
Center, 1209 Orange Street, New Castle County, Wilmington, Delaware 19801 and
the registered agent for service of process on the Partnership in the State of
Delaware at such registered office shall be The Corporation Trust Company. The
principal office of the Partnership and the address of the General Partner shall
be Terra Centre, 600 Fourth Street, Sioux City, Iowa, 51102, or such other place
as the General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.

 

Section 1.4 Power of Attorney

 

(a) Each Limited Partner hereby constitutes and appoints each of the General
Partner and, if a Liquidator shall have been selected pursuant to Section 13.3,
the Liquidator severally (and any successor to either thereof by merger,
transfer, assignment, election or otherwise) and each of their authorized
officers and attorneys-in-fact, with full power of substitution, as his true and
lawful agent and attorney-in-fact, with full power and authority in his name,
place and stead, to:

 

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Certificate of Limited Partnership
and all amendments or restatements thereof) that the General Partner or the
Liquidator deems necessary or appropriate to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (B) all certificates, documents and other instruments
that the General Partner or the Liquidator deems necessary or appropriate to
reflect, in accordance with its terms, any amendment, change, modification or
restatement of this Agreement; (C) all certificates, documents and other
instruments (including, without limitation, conveyances and a certificate of
cancellation) that the General Partner or the Liquidator deems necessary or
appropriate to reflect the dissolution and liquidation of the Partnership
pursuant to the terms of this Agreement; (D) all certificates, documents and
other instruments relating to the admission, withdrawal, removal or substitution
of any Partner pursuant to, or other events described

 

2



--------------------------------------------------------------------------------

in, Article X, XI, XII or XIII or the Capital Contribution of any Partner; and
(E) all certificates, documents and other instruments (including, without
limitation, agreements and a certificate of merger) relating to a merger or
consolidation of the Partnership pursuant to Article XV; and

 

(ii) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates and other instruments necessary or
appropriate, in the sole discretion of the General Partner or the Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or is necessary or appropriate, in the sole
discretion of the General Partner or the Liquidator, to effectuate the terms or
intent of this Agreement; provided that when the consent or approval of the
Limited Partners is required by any provision of this Agreement, the General
Partner or the Liquidator may exercise the power of attorney made in this
Section 1.4(a)(ii) only after the necessary consent or approval of the Limited
Partners.

 

Nothing contained in this Section 1.4 shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIV,
or as may be otherwise expressly provided for in this Agreement.

 

(b) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and not be affected by the
subsequent death, incompetency, disability, incapacity, dissolution, bankruptcy
or termination of the Limited Partner and the transfer of all or any portion of
such Limited Partner’s Partnership Interest and shall extend to such Limited
Partner’s heirs, successors, assigns and personal representatives. The Limited
Partners hereby agree to be bound by any representation made by the General
Partner or the Liquidator acting in good faith pursuant to such power of
attorney; and the Limited Partners hereby waive any and all defenses that may be
available to contest, negate or disaffirm the action of the General Partner or
the Liquidator taken in good faith under such power of attorney. Each Limited
Partner shall execute and deliver to the General Partner or the Liquidator,
within fifteen days after receipt of the General Partner’s or the Liquidator’s
request therefor, such further designation, powers of attorney and other
instruments as the General Partner or the Liquidator deems necessary to
effectuate this Agreement and the purposes of the Partnership.

 

Section 1.5 Term

 

The Partnership commenced upon the filing of the Certificate of Limited
Partnership in accordance with the Delaware Act and shall continue in existence
until the close of Partnership business on December 31, 2041, or until the
earlier termination of the Partnership in accordance with the provisions of
Article XIII.

 

3



--------------------------------------------------------------------------------

ARTICLE II

 

DEFINITIONS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable year of the Partnership (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such taxable year, are reasonably expected to be allocated to such Partner in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii),and (ii) the amount of all distributions
that, as of the end of such taxable year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Sections
5.1(d)(i) or 5.1(d)(ii) hereof). The foregoing definition of Adjusted Capital
Account is intended to comply with the provisions of Treasury Regulation Section
1.704-(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Sections 4.6(d)(i) or 4.6(d)(ii).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, the
Person in question.

 

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of Section
5.1 including, without limitation, a Curative Allocation (if appropriate to the
context in which the term “Agreed Allocation” is used).

 

“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
General Partner using such reasonable method of valuation as it may adopt;
provided, however, that the Agreed Value of any property deemed contributed to
the Partnership for federal income tax purposes upon termination and
reconstitution thereof pursuant to Section 708 of the Code shall be determined
in accordance with Section 4.6(c). Subject to Section 4.6(c), the General
Partner shall, in its sole discretion, use such method as it deems reasonable
and appropriate to allocate the aggregate Agreed Value of Contributed Properties
conveyed to the Partnership in a single or integrated transaction among each
separate property on a basis proportional to the fair market value of each
Contributed Property.

 

4



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Agreement of Limited Partnership of
Terra Nitrogen, Limited Partnership, as it may be amended, supplemented or
restated from time to time.

 

“Available Cash” means, with respect to any calendar quarter, (i) the sum of (A)
all cash receipts of the Partnership during such quarter from all sources and
(B) any reduction in reserves established in prior quarters, less (ii) the sum
of (aa) all cash disbursements of the Partnership during such quarter (excluding
cash distributions to Partners, but including, for example, disbursements for
taxes of the Partnership as an entity, debt service and capital expenditures)
and (bb) any reserves established in such quarter in such amounts as the General
Partner determines to be necessary or appropriate in its reasonable discretion
(x) to provide for the proper conduct of the business of the Partnership
(including reserves for future capital expenditures) or (y) to provide funds for
distributions with respect to any of the next four calendar quarters and (cc)
any other reserves established in such quarter in such amounts as the General
Partner determines in its reasonable discretion to be necessary because the
distribution of such amounts would be prohibited by applicable law or by any
loan agreement, security agreement, mortgage, debt instrument or other agreement
or obligation to which the Partnership is a party or by which it is bound or its
assets are subject. Taxes paid by the Partnership on behalf of, or amounts
withheld with respect to, all or less than all of the Partners shall not be
considered cash disbursements of the Partnership which reduce “Available Cash,”
but the payment or withholding thereof shall be deemed to be a distribution of
Available Cash to such Partners. Alternatively, in the discretion of the General
Partner, such taxes (if pertaining to all Partners) may be considered to be cash
disbursements of the Partnership which reduce “Available Cash,” but the payment
or withholding thereof shall not be deemed to be a distribution of Available
Cash to such Partners. Notwithstanding the foregoing, “Available Cash” shall not
include any cash receipts or reductions in reserves or take into account any
disbursements made or reserves established after commencement of the dissolution
and liquidation of the Partnership.

 

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Section
4.6 and the hypothetical balance of such Partner’s Capital Account computed as
if it had been maintained strictly in accordance with federal income tax
accounting principles.

 

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 4.6.

 

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership pursuant
to Sections 4.1, 4.2, 4.3 or 4.6(c).

 

5



--------------------------------------------------------------------------------

“Carrying Value” means (a) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners’ Capital
Accounts, and (b) with respect to any other Partnership property, the adjusted
basis of such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Sections 4.6(d)(i) and 4.6(d)(ii) and to reflect
changes, additions or other adjustments to the Carrying Value for dispositions
and acquisitions of Partnership properties, as deemed appropriate by the General
Partner.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership filed with the Secretary of State of the State of Delaware as
referenced in Section 6.2 hereof, as such Certificate may be amended and/or
restated from time to time.

 

“Closing Date” means the date on which the “First Closing Date” occurs as such
term is defined in the Underwriting Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Unit” has the meaning assigned to such term in the Investor Partnership
Agreement.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership (or deemed contributed to the Partnership on termination and
reconstitution thereof pursuant to Section 708 of the Code). Once the Carrying
Value of a Contributed Property is adjusted pursuant to Section 4.6(d)(i), such
property shall no longer constitute a Contributed Property, but shall be deemed
an Adjusted Property.

 

“Contributing Partner” means each Partner contributing (or deemed to have
contributed on termination and reconstitution of the Partnership pursuant to
Section 708 of the Code or otherwise) a Contributed Property.

 

“Conveyance Agreement” means the Conveyance Agreement dated as of December 4,
1991, among Agricultural Minerals Corporation (predecessor to TNC), the Investor
Partnership and the Partnership.

 

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 5.1(d)(ix).

 

6



--------------------------------------------------------------------------------

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. C. §17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

 

“Departing Partner” means a former General Partner, from and after the effective
date of any withdrawal or removal of such former General Partner pursuant to
Sections 12.1 or 12.2.

 

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).

 

“Event of Withdrawal” has the meaning assigned to such term in Section 12.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.

 

“General Partner” means Terra Nitrogen Corporation, a Delaware corporation, and
its successors as general partner and manager of the Partnership.

 

“General Partner Equity Value” means, as of any date of determination, the fair
market value of the General Partner’s Partnership Interest, as determined by the
General Partner using whatever reasonable method of valuation it may adopt.

 

“GP Reorganization Agreement” means the Reorganization Agreement, dated as of
                    , 2005, among the Investor Partnership, the Partnership and
the General Partner.

 

“Indemnitee” means the General Partner, any Departing Partner, any Person who is
or was an Affiliate of the General Partner or any Departing Partner, any Person
who is or was a member, fiduciary, trustee, officer, director, employee, partner
or agent of the General Partner or any Departing Partner or any such Affiliate,
or any Person who is or was serving at the request of the General Partner or any
Departing Partner or any such Affiliate as a director, fiduciary, trustee
officer, employee, partner, member or agent of another corporation, partnership,
joint venture, trust, committee or other enterprise; provided, that a Person
shall not be an Indemnitee by reason of providing, on a fee-for-services basis,
trustee, fiduciary or custodial services.

 

“Initial Offering” means the initial offering of Senior Preference Units to the
public, as described in the Registration Statement.

 

“Investor Partnership” means Terra Nitrogen Company, L.P., a Delaware limited
partnership.

 

“Investor Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Investor Partnership.

 

7



--------------------------------------------------------------------------------

“Junior Preference Unit” has the meaning assigned to such term in the Investor
Partnership Agreement.

 

“Limited Partner” means the Reorganization Limited Partner, the Investor
Partnership, each Substituted Limited Partner, if any, and each other Person, if
any, that is admitted to the Partnership as a limited partner pursuant to
Section 11.1 and that is shown as a limited partner on the books and records of
the Partnership.

 

“Limited Partner Equity Value” means, as of any date of determination, the fair
market value of the Limited Partners’ Percentage Interest, as determined by the
General Partner using whatever reasonable method of valuation it may adopt.

 

“Liquidator” means the General Partner or other Person approved pursuant to
Section 13.3 who performs the functions described therein.

 

“Merger Agreement” has the meaning assigned to such term in Section 15.1.

 

“National Securities Exchange” means an exchange registered with the Securities
and Exchange Commission under Section 6(a) of the Exchange Act.

 

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 4.6(d)(ii)) at the time such property is distributed,
reduced by any indebtedness either assumed by such Partner upon such
distribution or to which such property is subject at the time of distribution,
in either case, as determined under Section 752 of the Code.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain (other than those items attributable to
dispositions constituting Termination Capital Transactions) for such taxable
period over the Partnership’s items of loss and deduction (other than those
items attributable to dispositions constituting Termination Capital
Transactions) for such taxable period. The items included in the calculation of
Net Income shall be determined in accordance with Section 4.6(b) and shall not
include any items allocated under Section 5.1(d). Once an item of income, gain,
loss or deduction that has been included in the initial computation of Net
Income is subjected to a Required Allocation or a Curative Allocation, the
applicable Net Income or Net Loss shall be recomputed without regard to such
item.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items attributable
to dispositions constituting Termination Capital Transactions) for such taxable
period over the Partnership’s items of income and gain (other than those items
attributable to dispositions constituting Termination Capital Transactions) for
such taxable period. The items included in the calculation of Net Loss shall be
determined in

 

8



--------------------------------------------------------------------------------

accordance with Section 4.6(b) and shall not include any items allocated under
Section 5.1(d). Once an item of income, gain, loss or deduction that has been
included in the initial computation of Net Loss is subjected to a Required
Allocation or a Curative Allocation, the applicable Net Income or Net Loss shall
be recomputed without regard to such item.

 

“Net Termination Gain” means, for any taxable period, the sum, if positive, of
all items of income, gain or loss recognized by the Partnership from Termination
Capital Transactions occurring in such taxable period. The items included in the
determination of Net Termination Gain shall be determined in accordance with
Section 4.6(b) and shall not include any items of income, gain or loss allocated
under Section 5.1(d). Once an item of income, gain or loss that has been
included in the initial computation of Net Termination Gain is subjected to a
Required Allocation or a Curative Allocation, the applicable Net Termination
Gain or Net Termination Loss shall be recomputed without regard to such item.

 

“Net Termination Loss” means, for any taxable period, the sum, if negative, of
all items of income, gain or loss recognized by the Partnership from Termination
Capital Transactions occurring in such taxable period. The items included in the
determination of Net Termination Loss shall be determined in accordance with
Section 4.6(b) and shall not include any items of income, gain or loss allocated
under Section 5.1(d). Once an item of gain or loss that has been included in the
initial computation of Net Termination Loss is subjected to a Required
Allocation or a Curative Allocation, the applicable Net Termination Gain or Net
Termination Loss shall be recomputed without regard to such item.

 

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Sections 5.2(b)(i)(A), 5.2(b)(ii)(A) or 5.2(b)(iii) if
such properties were disposed of in a taxable transaction in full satisfaction
of such liabilities and for no other consideration.

 

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (described in Section 705(a)(2)(B) of the Code) that, in accordance
with the principles of Treasury Regulation Section 1.704-2(b), are attributable
to a Nonrecourse Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).

 

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner) acceptable to the General
Partner.

 

“Organizational Limited Partner” means AMC Holdings Inc., a Delaware
corporation, in its capacity as the organizational limited partner of the
Partnership pursuant to the Original Agreement.

 

9



--------------------------------------------------------------------------------

“Original Agreement” has the meaning assigned to such term in the Recitals to
this Agreement.

 

“Outstanding” means all Partnership Interests that are issued by the Partnership
and reflected as outstanding on the Partnership’s books and records as of the
date of determination and includes Partnership Interests held by the General
Partner and its Affiliates.

 

“Partner” means the General Partner and each Limited Partner.

 

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

 

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.

 

“Partnership” means Terra Nitrogen, Limited Partnership, a Delaware limited
partnership, and any successor thereto.

 

“Partnership Assets” means all assets of the Partnership whether tangible or
intangible and whether real, personal or mixed.

 

“Partnership Inception” means the Closing Date.

 

“Partnership Interest” means the interest of a Partner in the Partnership.

 

“Partnership Minimum Gain” means the amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).

 

“Partnership Year” means the taxable year of the Partnership, which shall be the
calendar year.

 

“Percentage Interest” means as of the date of such determination (a) as to the
General Partner, 0.025%, (b) as to the Investor Partnership, 99% and (b) as to
the Reorganization Limited Partner, 0.975%; provided, however, that following
any additional Capital Contribution by the Limited Partner in accordance with
Section 4.4 hereof, proper adjustment shall be made to the Percentage Interests
of the General Partner and the Limited Partners, if necessary.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association or
other entity.

 

10



--------------------------------------------------------------------------------

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or 743 of the Code)
upon the disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Record Holder” has the meaning assigned to such term in the Investor
Partnership Agreement.

 

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 33-43007), as it has been and as it may be amended or
supplemented from time to time, filed by the Investor Partnership with the
Securities and Exchange Commission under the Securities Act to register the
offering and sale of the Senior Preference Units in the Initial Offering.

 

“Reorganization Limited Partner” means Terra Nitrogen Corporation, as holder of
the 0.975% limited partner interest obtained in the change provided by the GP
Reorganization Agreement, and any successor to such 0.975% limited partner
interest.

 

“Required Allocations” means any allocation (or limitation imposed on any
allocation) of an item of income, gain, deduction or loss pursuant to (a) the
proviso-clause of Section 5.1(b)(i) or (b) Sections 5.1(d)(i), 5.1(d)(ii),
5.1(d)(iii), 5.1(d)(iv), 5.1(d)(v), 5.1(d)(vi), 5.1(d)(vii) and 5.1(d)(viii),
such allocations (or limitations thereon) being directly or indirectly required
by the Treasury Regulations promulgated under Section 704(b) of the Code.

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Sections 5.2(b)(i)(A) or 5.2(b)(ii)(A), respectively, to eliminate Book-Tax
Disparities.

 

“Second Amended and Restated Credit Agreement” means the Second Amended and
Restated Credit Agreement dated as of November 25, 1991, among the Partnership,
various lending institutions party thereto and Chemical Bank, as agent.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.

 

“Senior Preference Unit” has the meaning assigned to such term in the Investor
Partnership Agreement.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.1 in place of and with all the
rights of a Limited Partner and who is shown as a Limited Partner on the books
and records of the Partnership.

 

“Surviving Business Entity” has the meaning assigned to such term in Section
15.2(b).

 

11



--------------------------------------------------------------------------------

“Termination Capital Transaction” means any sale, transfer or other disposition
of assets of the Partnership following commencement of the dissolution and
liquidation of the Partnership.

 

“Underwriter” means each Person named as an underwriter in the Underwriting
Agreement who purchased Senior Preference Units pursuant thereto.

 

“Underwriting Agreement” means the Underwriting Agreement dated November 26,
1991 among the Underwriters, the Investor Partnership and the General Partner
providing for the purchase of Senior Preference Units by such Underwriters.

 

“Unit” has the meaning assigned to such term in the Investor Partnership
Agreement.

 

“Unitholder” means a Person who holds Units.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 4.6(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 4.6(d) as of such date).

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
4.6(d) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 4.6(d)).

 

ARTICLE III

 

PURPOSE

 

Section 3.1 Purpose and Business

 

The purpose and nature of the business to be conducted by the Partnership shall
be (i) to engage directly in, or to enter into any partnership, joint venture or
similar arrangement to engage in, the production and distribution of nitrogen
fertilizers and any activities necessarily incidental or ancillary thereto and,
in connection therewith, to exercise all of the rights and powers conferred upon
the Partnership pursuant to the agreements relating to such business activity,
(ii) to provide general and administrative services to its Affiliates and (iii)
to do anything necessary or appropriate to the foregoing.

 

Section 3.2 Powers

 

The Partnership shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described in Section 3.1 and for
the protection and benefit of the Partnership.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

 

CAPITAL CONTRIBUTIONS

 

Section 4.1 Organizational Contributions and Return

 

To form the Partnership under the Delaware Act, the General Partner made an
initial Capital Contribution and was admitted as the general partner of the
Partnership, and the Organizational Limited Partner made an initial Capital
Contribution to the Partnership and was admitted as a limited partner of the
Partnership.

 

As of the Closing Date, after giving effect to the transactions contemplated by
Section 4.2, the interest in the Partnership of the Organizational Limited
Partner was terminated, the Capital Contribution by the General Partner and the
Capital Contribution by the Organizational Limited Partner as initial Capital
Contributions were refunded and the Organizational Limited Partner withdrew as a
limited partner of the Partnership. 98/99ths of any interest or other profit
that may have resulted from the investment or other use of such initial Capital
Contributions was allocated and distributed to the Organizational Limited
Partner, and the balance thereof was allocated and distributed to the General
Partner.

 

Section 4.2 Contributions by the General Partner and the Investor Partnership

 

(a) On the Closing Date, the General Partner, as more fully provided in the
Conveyance Agreement, conveyed, contributed and delivered to the Partnership, as
a Capital Contribution, substantially all of its assets (exclusive of certain
cash and certain assets necessary to provide general and administrative services
to its Affiliates) in exchange for (i) a Partnership Interest as general partner
in the Partnership representing an approximate 1.5875% general partner interest,
(ii) a Partnership Interest as limited partner in the Partnership representing
an approximate 98.4125% limited partner interest and (iii) the Partnership’s
assumption of, or taking of assets subject to, certain indebtedness and other
liabilities.

 

(b) On the Closing Date, as more fully provided in the Conveyance Agreement, the
Investor Partnership conveyed, contributed and delivered to the Partnership as a
Capital Contribution the net proceeds from the sale of the Senior Preference
Units pursuant to the Underwriting Agreement, after which the Investor
Partnership held a 99% limited partner interest in the Partnership, and the
Investor Partnership was be admitted to the Partnership as a limited partner of
the Partnership.

 

Section 4.3 Recharacterization of the General Partner Interest and Contribution
to the Investor Partnership

 

Pursuant to the Reorganization Agreement the 1% Partnership Interest of the
General Partner was changed to, and became, (i) a 0.025% general partner
interest in the Partnership and (ii) a 0.975% limited partner interest in the
Partnership.

 

13



--------------------------------------------------------------------------------

Section 4.4 Additional Capital Contribution by the Investor Partnership

 

The Investor Partnership, with the consent of the General Partner, may, but
shall not be obligated to, make additional Capital Contributions to the
Partnership. Upon any such Capital Contribution by the Investor Partnership, the
General Partner shall be obligated to make an additional Capital Contribution to
the Partnership such that the General Partner shall at all times have at least a
0.025% interest in each item of Partnership income, gain, loss, deduction and
credit. Upon any such Capital Contribution by the Investor Partnership, the
Reorganization Limited Partner shall be obligated to make an additional Capital
Contribution to the Partnership such that the Reorganization Limited Partner
shall at all times have at least a 0.975% interest in each item of Partnership
gain, loss, deduction and credit.

 

Section 4.5 Preemptive Rights

 

The Limited Partners shall have preemptive rights with respect to (a) additional
Capital Contributions; (b) issuance or sale of any class or series of
Partnership Interests, whether unissued, held in the treasury or hereafter
created; (c) issuance of any obligations, evidences of indebtedness or other
securities of the Partnership convertible into or exchangeable for, or carrying
or accompanied by any rights to receive, purchase or subscribe to, any such
Partnership Interests; (d) issuance of any right of subscription to or right to
receive, or any warrant or option for the purchase of, any such Partnership
Interests; or (e) issuance or sale of any other securities that may be issued or
sold by the Partnership.

 

Section 4.6 Capital Accounts

 

(a) The Partnership shall maintain for each Partner a separate Capital Account
in accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership pursuant to this Agreement and (ii) all
items of Partnership income and gain (including, without limitation, income and
gain exempt from tax) computed in accordance with Section 4.6(b) and allocated
pursuant to Section 5.1 and decreased by (x) the amount of cash or Net Agreed
Value of all actual and deemed distributions of cash or property made pursuant
to this Agreement and (y) all items of Partnership deduction and loss computed
in accordance with Section 4.6(b) and allocated pursuant to Section 5.1.

 

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction to be reflected in the Partners’ Capital Accounts, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes
(including, without limitation, any method of depreciation, cost recovery or
amortization used for that purpose): provided that:

 

(i) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be

 

14



--------------------------------------------------------------------------------

treated as an item of deduction at the time such fees and other expenses are
incurred and shall be allocated among the Partners pursuant to Section 5.1.

 

(ii) Except as otherwise provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Partnership and, as to those items described in
Section 705(a)(i)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes.

 

(iii) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

(iv) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 4.6(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined (A)
as if the adjusted basis of such property were equal to the Carrying Value of
such property immediately following such adjustment and (B) using a rate of
depreciation, cost recovery or amortization derived from the same method and
useful life (or, if applicable, the remaining useful life) as is applied for
federal income tax purposes; provided, however, that, if the asset has a zero
adjusted basis for federal income tax purposes, depreciation, cost recovery or
amortization deductions shall be determined using any reasonable method that the
General Partner may adopt.

 

(c) A transferee of a Partnership Interest shall succeed to a pro rata portion
of the Capital Account of the transferor relating to the Partnership Interest so
transferred; provided, however, that, if the transfer causes a termination of
the Partnership under Section 708(b)(l)(B) of the Code, the Partnership’s
properties shall be deemed to have been distributed in liquidation of the
Partnership to the Partners (including any transferee of a Partnership Interest
that is a party to the transfer causing such termination) pursuant to Sections
13.3 and 13.4 and recontributed by such Partners in reconstitution of the
Partnership. In such event, the Carrying Values of the Partnership properties
shall be adjusted immediately prior to such deemed distribution pursuant to
Section 4.6(d)(ii) and such Carrying Values shall then constitute the Agreed
Values of such properties upon such deemed contribution to the reconstituted
Partnership. The Capital Accounts of such reconstituted Partnership shall be
maintained in accordance with the principles of this Section 4.6.

 

15



--------------------------------------------------------------------------------

(d) (i) Consistent with the provisions of Treasury Regulation Section
1.704-1(b)(2)(iv)(f), on an issuance of additional Partnership Interests for
cash or Contributed Property, the Capital Accounts of all Partners and the
Carrying Value of each Partnership property immediately prior to such issuance
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as if such Unrealized
Gain or Unrealized Loss had been recognized on an actual sale of each such
property immediately prior to such issuance and had been allocated to the
Partners at such time pursuant to Section 5.1. In determining such Unrealized
Gain or Unrealized Loss, the aggregate cash amount and fair market value of all
Partnership assets (including, without limitation, cash or cash equivalents)
immediately prior to the issuance of Partnership Interests shall be determined
by the General Partner using such reasonable method of valuation as it may
adopt; provided, however, that the General Partner, in arriving at such
valuation, must take into account the Limited Partner Equity Value and the
General Partner Equity Value at such time. The General Partner shall allocate
such aggregate value among the assets of the Partnership (in such manner as it
determines in its sole discretion to be reasonable) to arrive at a fair market
value for individual properties.

 

(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of each Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized in a sale of such property immediately prior
to such distribution for an amount equal to its fair market value, and had been
allocated to the Partners, at such time, pursuant to Section 5.1. Any Unrealized
Gain or Unrealized Loss attributable to such property shall be allocated in the
same manner as Net Termination Gain or Net Termination Loss pursuant to Section
5.1(c); provided, however, that, in making any such allocation, Net Termination
Gain or Net Termination Loss actually realized shall be allocated first. In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and fair market value of all Partnership assets (including, without limitation,
cash or cash equivalents) immediately prior to a distribution shall (A) in the
case of a deemed distribution occurring as a result of a termination of the
Partnership pursuant to Section 708 of the Code, be determined and allocated in
the same manner as that provided in Section 4.6(d)(i) or (B) in the case of a
liquidating distribution pursuant to Sections 13.3 or 13.4, be determined and
allocated by the Liquidator using such reasonable methods of valuation as it may
adopt.

 

Section 4.7 Interest

 

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

16



--------------------------------------------------------------------------------

Section 4.8 No Withdrawal

 

No Partner shall be entitled to withdraw any part of its Capital Contributions
or its Capital Account or to receive any distribution from the Partnership,
except as provided herein.

 

Section 4.9 Loans from Partners

 

Loans by a Partner to the Partnership shall not constitute Capital
Contributions. If any Partner shall advance funds to the Partnership in excess
of the amounts required hereunder to be contributed by it to the capital of the
Partnership, the making of such excess advances shall not result in any increase
in the amount of the Capital Account of such Partner. The amount of any such
excess advances shall be a debt obligation of the Partnership to such Partner
and shall be payable or collectible only out of the Partnership Assets in
accordance with the terms and conditions upon which such advances are made.

 

ARTICLE V

 

ALLOCATIONS AND DISTRIBUTIONS

 

Section 5.1 Allocations for Capital Account Purposes

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Section 4.6(b)) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

 

(a) Net Income. After giving effect to the allocations set forth in Section
5.1(d), Net Income for each taxable period and all items of income, gain, loss
and deduction taken into account in computing Net Income for such taxable period
shall be allocated as follows:

 

(i) First, 100% to the General Partner until the aggregate Net Income allocated
to the General Partner pursuant to this Section 5.1(a)(i) for the current
taxable year and all previous taxable years is equal to the aggregate Net Losses
allocated to the General Partner pursuant to Section 5.1(b)(ii) for all previous
taxable years; and

 

(ii) Second, the balance, if any, 100% to the General Partner and Limited
Partners in accordance with their respective Percentage Interests.

 

(b) Net Losses. After giving effect to the allocations set forth in Section
5.1(d), Net Losses for each taxable period and all items of income, gain, loss
and deduction taken into account in computing Net Losses for such taxable period
shall be allocated as follows:

 

(i) First, 100% to the General Partner and the Limited Partners, in accordance
with their respective Percentage Interests, provided that Net Losses shall not
be allocated

 

17



--------------------------------------------------------------------------------

to a Limited Partner pursuant to this Section 5.1(b)(i) to the extent that such
allocation would cause such Limited Partner to have a deficit balance in its
Adjusted Capital Account at the end of such taxable year (or increase any
existing deficit balance in its Adjusted Capital Account); and

 

(ii) Second, the balance, if any, 100% to the General Partner.

 

(c) Net Termination Gains and Losses. After giving effect to the allocations set
forth in Section 5.1(d), all items of gain and loss taken into account in
computing Net Termination Gain or Net Termination Loss for such taxable period
shall be allocated in the same manner as such Net Termination Gain or Net
Termination Loss is allocated hereunder. All allocations under this Section
5.1(c) shall be made after Capital Account balances have been adjusted by all
other allocations provided under this Section 5.1 and after all distributions of
Available Cash provided under Section 5.3 have been made with respect to the
taxable period ending on the date of the Partnership’s liquidation pursuant to
Section 13.3.

 

(i) If a Net Termination Gain is recognized (or deemed recognized pursuant to
Section 4.6(d)) from Termination Capital Transactions, such Net Termination Gain
shall be allocated between the General Partner and the Limited Partners in the
following manner:

 

(A) First, to each Partner having a deficit balance in such Partner’s Capital
Account to the extent of and in the proportion that such deficit balance bears
to the total deficit balances in the Capital Accounts of all Partners, until
each such Partner has been allocated Net Termination Gain equal to any such
deficit balance in such Partner’s Capital Account; and

 

(B) Second, 100% to the General Partner and the Limited Partners, in proportion
to their respective Percentage Interests.

 

(ii) If a Net Termination Loss is recognized (or deemed recognized pursuant to
Section 4.6(d)) from Termination Capital Transactions, such Net Termination Loss
shall be allocated to the Partners in the following manner:

 

(A) First, 100% to the General Partner and the Limited Partners, in accordance
with their respective Percentage Interests, provided that Net Termination Losses
shall not be allocated to a Limited Partner pursuant to this Section 5.1(c)(ii)
to the extent that such allocation would cause such Limited Partner to have a
deficit balance in its Adjusted Capital Account at the end of such taxable year
(or increase any existing deficit balance in its Adjusted Capital Account); and

 

(B) Second, the balance, if any, 100% to the General Partner.

 

18



--------------------------------------------------------------------------------

(d) Special Allocations. Notwithstanding any other provision of this Section
5.1, the following allocations shall be made for such taxable period:

 

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 5.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(b), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 5.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 5.1(d) with respect to such taxable period. This
Section 5.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 5.1 (other than Section 5.1(d)(i)), if there is
a net decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership
taxable period, any Partner with a share of Partner Nonrecourse Debt Minimum
Gain at the beginning of such taxable period shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor provision. For purposes of
this Section 5.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 5.1(d), other than Section 5.1(d)(i), with respect to such taxable
period. This Section 5.1(d)(ii) is intended to comply with the chargeback of
items of income and gain requirement in Treasury Regulation Section
1.704-(2)(i)(4) and shall be interpreted consistently therewith.

 

(iii) Qualified Income Offset. Except as provided in Sections 5.1(d)(i) and
5.1(d)(ii), in the event any Partner unexpectedly receives any adjustments,
allocations or distributions described in Treasury Regulation Section
1.704-l(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Partnership income and gain shall be allocated to such Partner in an
amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided that an allocation pursuant to this Section 5.1(d)(iii) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account after all other allocations provided in this
Section 5.1 have been tentatively made as if this Section 5.1(d)(iii) were not
in this Agreement.

 

19



--------------------------------------------------------------------------------

(iv) Gross Income Allocations. In the event any Partner has a deficit balance in
its Capital Account at the end of any Partnership taxable period that is in
excess of the sum of (A) the amount such Partner is obligated to restore
pursuant to any provision of this Agreement and (B) the amount such Partner is
deemed to be obligated to restore pursuant to Treasury Regulation Sections
1.704-2(g) and 1.704-2(i)(5), such Partner shall be allocated items of
Partnership gross income and gain in the amount of such excess as quickly as
possible; provided that an allocation pursuant to this Section 5.1(d)(v) shall
be made only if and to the extent that such Partner would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Section 5.1 have been tentatively made as if Section 5.1(d)(iii) and this
Section 5.1(d)(iv) were not in this Agreement.

 

(v) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners in the same ratios that Net Income or Net Losses,
as the case may be, is allocated for the taxable year. If the General Partner
determines in its good faith discretion that the Partnership’s Nonrecourse
Deductions must be allocated in a different ratio to satisfy the safe harbor
requirements of the Treasury Regulations promulgated under Section 704(b) of the
Code, the General Partner is authorized, upon notice to the Limited Partners, to
revise the prescribed ratio to the numerically closest ratio that does satisfy
such requirements.

 

(vi) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

 

(vii) Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.

 

(viii) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be allocated to the
Partners in a manner consistent with the manner in which their

 

20



--------------------------------------------------------------------------------

Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

 

(ix) Curative Allocation. (A) Notwithstanding any other provision of this
Section 5.1, other than the Required Allocations provisions, the Required
Allocations shall be taken into account in making the Agreed Allocations so
that, to the extent possible, the net amount of items of income, gain, loss and
deduction allocated to each Partner pursuant to the Required Allocations and the
Agreed Allocations, together, shall be equal to the net amount of such items
that would have been allocated to each such Partner under the Agreed Allocations
had the Required Allocations and this Curative Allocation not otherwise been
provided in this Section 5.1. Notwithstanding the preceding sentence, Required
Allocations relating to (1) Nonrecourse Deductions shall not be taken into
account except to the extent that there has been a decrease in Partnership
Minimum Gain and (2) Partner Nonrecourse Deductions shall not be taken into
account except to the extent that there has been a decrease in Partner
Nonrecourse Debt Minimum Gain. Allocations pursuant to this Section
5.1(d)(ix)(A) shall only be made with respect to Required Allocations to the
extent the General Partner reasonably determines that such allocations will
otherwise be inconsistent with the economic agreement among the Partners.
Further, allocations pursuant to this Section 5.1(d)(ix)(A) shall be deferred
with respect to allocations pursuant to clauses (1) and (2) hereof to the extent
the General Partner reasonably determines that such allocations are likely to be
offset by subsequent Required Allocations.

 

(B) The General Partner shall have reasonable discretion, with respect to each
taxable period, to (1) apply the provisions of Section 5.1(d)(ix)(A) in whatever
order is most likely to minimize the economic distortions that might otherwise
result from the Required Allocations, and (2) divide all allocations pursuant to
Section 5.1(d)(ix)(A) among the Partners in a manner that is likely to minimize
such economic distortions.

 

Section 5.2 Allocations for Tax Purposes

 

(a) Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss and deduction shall be allocated among the Partners
in the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Section 5.1.

 

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners as follows:

 

(i) (A) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners in the manner provided under Section
704(c) of the Code that takes into account the variation between the Agreed
Value of such property and

 

21



--------------------------------------------------------------------------------

its adjusted tax basis at the time of contribution; and (B) except as otherwise
provided in Section 5.2(b)(iii), any item of Residual Gain or Residual Loss
attributable to a Contributed Property shall be allocated among the Partners in
the same manner as its correlative item of “book” gain or loss is allocated
pursuant to Section 5.1.

 

(ii) (A) In the case of an Adjusted Property, such items shall (1) first, be
allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Sections 4.6(d)(i) or 4.6(d)(ii), and (2) second, in the event such
property was originally a Contributed Property, be allocated among the Partners
in a manner consistent with Section 5.2(b)(i)(A); and (B) except as otherwise
provided in Section 5.2(b)(iii), any item of Residual Gain or Residual Loss
attributable to an Adjusted Property shall be allocated among the Partners in
the same manner as its correlative item of “book” gain or loss is allocated
pursuant to Section 5.1.

 

(iii) Any items of income, gain, loss or deduction otherwise allocable under
Section 5.2(b)(i)(B) or 5.2(b)(ii)(B) shall be subject to allocation by the
General Partner in a manner designed to eliminate, to the maximum extent
possible, Book-Tax Disparities in a Contributed Property or Adjusted Property
otherwise resulting from the application of the “ceiling” limitation (under
Section 704(c) of the Code or Section 704(c) principles) to the allocations
provided under Sections 5.2(b)(i)(A) or 5.2(b)(ii)(A).

 

(c) For the proper administration of the Partnership and for the preservation of
uniformity of the Units of the Investor Partnership (or any class or classes
thereof), the General Partner shall have sole discretion to (i) adopt such
conventions as it deems appropriate in determining the amount of depreciation,
amortization and cost recovery deductions; (ii) make special allocations for
federal income tax purposes of income (including, without limitation, gross
income) or deductions; (iii) amend the provisions of this Agreement as
appropriate (x) to reflect the proposal or promulgation of Treasury Regulations
under Section 704(b) or Section 704(c) of the Code or (y) otherwise to preserve
or achieve uniformity of the Units of the Investor Partnership (or any class or
classes thereof); and (iv) treat any payment of tax by the Partnership on behalf
of fewer than all of the Partners as an item of Partnership expense. The General
Partner may adopt such conventions, make such allocations and make such
amendments to this Agreement as provided in this Section 5.2(c) only if such
conventions, allocations or amendments would not have a material adverse effect
on the Partners, the holders of any class or classes of Units of the Investor
Partnership issued and Outstanding or the Partnership, and if such allocations
are consistent with the principles of Section 704 of the Code.

 

(d) The General Partner in its sole discretion may determine to depreciate the
portion of an adjustment under Section 743(b) of the Code attributable to
unrealized appreciation in any Adjusted Property (to the extent of the
unamortized Book-Tax Disparity) using a predetermined rate derived from the
depreciation method and useful life applied to the Partnership’s common basis of
such property, despite the inconsistency of such approach with Proposed Treasury

 

22



--------------------------------------------------------------------------------

Regulation Section 1.168-2(n) and Treasury Regulation Section 1.167(c)-1(a0(6).
If the General Partner determines that such reporting position cannot reasonably
be taken, the General Partner may adopt a depreciation convention under which
all purchasers acquiring Units of the Investor Partnership in the same month
would receive depreciation, based upon the same applicable rate as if they had
purchased a direct interest in the Partnership’s property. If the General
Partner chooses not to utilize such aggregate method, the General Partner may
use any other reasonable depreciation convention to preserve the uniformity of
the intrinsic tax characteristics of any Units of the Investor Partnership that
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Units of the Investor Partnership.

 

(e) Any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 5.2 be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

 

(f) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code which may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted as
necessary or appropriate to take into account those adjustments permitted or
required by Sections 734 and 743 of the Code.

 

(g) The General Partner may adopt such methods of allocation of income, gain,
loss or deduction between a transferor and a transferee of a Partnership
Interest as it determines necessary, to the extent permitted or required by
Section 706 of the Code and the regulations or rulings promulgated thereunder.

 

(h) The General Partner shall amend or supplement this Article V to provide for
the allocation of any item of income, gain, loss, deduction or credit for
federal, state or local income tax purposes for which provision is not otherwise
made herein in the manner that the General Partner determines to be reasonable,
taking into account the requirements of the Code.

 

(i) Notwithstanding any other provision of this Section 5.2, if the Internal
Revenue Service is successful in asserting an adjustment to the taxable income
of the General Partner and, as a result of any such adjustment, the Partnership
is entitled to a deduction for federal income tax purposes with respect to any
portion of such adjustment, such deduction shall be allocated to the General
Partner.

 

Section 5.3 Requirements as to Distributions

 

Within sixty days following the end of each calendar quarter (or following the
period from the Closing Date through December 31, 1991), an amount equal to 100%
of Available Cash

 

23



--------------------------------------------------------------------------------

with respect to such quarter (or period) shall be distributed in accordance with
this Article V by the Partnership to the Partners in proportion to their
respective Percentage Interests. The immediately preceding sentence shall not
require any distribution of cash if and to the extent such distribution would be
prohibited by applicable law or by any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the
Partnership is a party or by which it is bound or its assets are subject.

 

ARTICLE VI

 

MANAGEMENT AND OPERATION OF BUSINESS

 

Section 6.1 Management

 

(a) The General Partner shall conduct, direct and exercise full control over all
activities of the Partnership and shall be the manager of the Partnership.
Except as otherwise expressly provided in this Agreement, all management powers
over the business and affairs of the Partnership shall be exclusively vested in
the General Partner, and the Limited Partners shall have no right of control or
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or which are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 6.3, shall have full power and authority to do all things and on such
terms as it, in its sole discretion, may deem necessary or desirable to conduct
the business of the Partnership, to exercise all powers set forth in Section 3.2
and to effectuate the purposes set forth in Section 3.1, including, without
limitation, (A) the making of any expenditures, the lending or borrowing of
money, the assumption or guarantee of, or other contracting for, indebtedness
and other liabilities, the issuance of evidences of indebtedness and the
incurring of any other obligations and the securing of same by mortgage, deed of
trust or other lien or encumbrance; (B) the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership; (C)
the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation or
exchange of any or all of the assets of the Partnership or the merger or other
combination of the Partnership with or into another Person (the matters
described in this clause (C) being subject, however, to any prior approval that
may be required by Section 6.3); (D) the use of the assets of the Partnership
(including, without limitation, cash on hand) for any purpose consistent with
the terms of this Agreement, including, without limitation, the financing of the
conduct of the operations of the Partnership, the lending of funds to other
Persons and the repayment of obligations of the Partnership; (E) the
negotiation, execution and performance of any contracts, conveyances or other
instruments (including, without limitation, instruments that limit the liability
of the Partnership under contractual arrangements to all or particular assets of
the Partnership, with the other party to the contract to have no recourse
against the General Partner or its assets other than its interest in the
Partnership, even if same results in the terms of the transaction being less
favorable to the Partnership than would otherwise be the case); (F) the
distribution of Partnership cash; (G) the selection and dismissal of employees
and agents

 

24



--------------------------------------------------------------------------------

(including, without limitation, employees having titles such as “president,”
“vice president,” “secretary” and “treasurer”) and agents, outside attorneys,
accountants, consultants and contractors and the determination of their
compensation and other terms of employment or hiring; (H) the procurement and
maintenance by the Partnership or the General Partner of such insurance for the
benefit of the Partnership and the Partners as it deems necessary or
appropriate; (I) the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships, joint
ventures or other relationships; (J) the control of any matters affecting the
rights and obligations of the Partnership, including, without limitation, the
bringing and defending of actions at law or in equity and otherwise engaging in
the conduct of litigation and the incurring of legal expense and the settlement
of claims and litigation; and (K) the indemnification of any person against
liabilities and contingencies to the extent permitted by law.

 

(b) Notwithstanding any other provision of this Agreement, the Investor
Partnership Agreement, the Delaware Act or any applicable law, rule or
regulation, each of the Partners hereby (i) approves, ratifies and confirms the
execution, delivery and performance by the parties thereto of the Second Amended
and Restated Credit Agreement, the Conveyance Agreement and the other applicable
agreements described in or filed as part of the Registration Statement; (ii)
agrees that the General Partner is authorized to execute, deliver and perform
the agreements referred to in clause (i) of this sentence and the other
agreements, acts, transactions and matters described in the Registration
Statement on behalf of the Partnership without any further act, approval or vote
of the Partners; and (iii) agrees that none of the execution, delivery or
performance by the General Partner and its officers and directors, the
Partnership or any Affiliate thereof of any agreement authorized or permitted
under this Agreement (including, without limitation, the exercise by the General
Partner or any Affiliate of the General Partner of the rights accorded pursuant
to Section 6.5) shall constitute a breach by the General Partner and its
officers and directors of any duty that the General Partner and its officers and
directors may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.

 

Section 6.2 Certificate of Limited Partnership

 

The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Act and shall use all reasonable efforts to cause to be filed such
other certificates or documents as may be determined by the General Partner in
its sole discretion to be reasonable and necessary or appropriate for the
formation, continuation, qualification and operation of a limited partnership
(or a partnership in which the limited partners have limited liability) in the
State of Delaware or any other state in which the Partnership may elect to do
business or own property. To the extent that such action is determined by the
General Partner in its sole discretion to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all things to maintain the
Partnership as a limited partnership (or a partnership in which the limited
partners have limited liability) under the laws of the State of

 

25



--------------------------------------------------------------------------------

Delaware or of any other state in which the Partnership may elect to do business
or own property. Subject to the terms of Section 7.5(a), the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership, any qualification document or any amendment
thereto to the Limited Partners.

 

Section 6.3 Restrictions on General Partner’s Authority

 

(a) The General Partner may not, without written approval of the specific act by
the Limited Partners or by other written instrument executed and delivered by
the Limited Partners subsequent to the date of this Agreement, take any action
in contravention of this Agreement, including, without limitation, (i) any act
that would make it impossible to carry on the ordinary business of the
Partnership, except as otherwise provided in this Agreement; (ii) possess
Partnership property, or assign any rights in specific Partnership property, for
other than a Partnership purpose; (iii) admit a Person as a Partner, except as
otherwise provided in this Agreement; (iv) amend this Agreement in any manner,
except as otherwise provided in this Agreement; or (v) transfer its interest as
general partner of the Partnership, except as otherwise provided in this
Agreement.

 

(b) Except as provided in Article XIII, the General Partner may not sell,
exchange or otherwise dispose of all or substantially all of the Partnership’s
assets in a single transaction or a series of related transactions (including by
way of merger, consolidation or other combination with any other Person) without
the approval of the Limited Partners; provided, however, that this provision
shall not preclude or limit the General Partner’s ability to mortgage, pledge,
hypothecate or grant a security interest in all or substantially all of the
Partnership’s assets and shall not apply to any forced sale of any or all of the
Partnership’s assets pursuant to the foreclosure of, or other realization upon,
any such encumbrance, or in any way limit the right of any holder of the capital
stock of the General Partner to sell, exchange or otherwise dispose of such
capital stock.

 

(c) At all times while serving as the general partner of the Partnership, the
General Partner shall not make any dividend or distribution on, or repurchase
any shares of, its stock or take any other action within its control if the
effect of such dividend, distribution, repurchase or other action would be to
reduce its net worth below an amount necessary to receive an Opinion of Counsel
that the Partnership will be treated as a partnership for federal income tax
purposes.

 

Section 6.4 Reimbursement of the General Partner

 

(a) Except as provided in this Section 6.4 and elsewhere in this Agreement, the
General Partner shall not be compensated for its services as general partner of
the Partnership.

 

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole discretion, for (i) all
direct and indirect expenses it incurs or payments it makes on behalf of the
Partnership (including, without limitation, amounts paid to any Person to
perform services for the Partnership) and (ii) that portion of the

 

26



--------------------------------------------------------------------------------

General Partner’s or its Affiliates’ legal, accounting, investor communications,
utilities, telephone, secretarial, travel, entertainment, bookkeeping,
reporting, data processing, office rent and other office expenses (including,
without limitation, overhead charges), salaries, fees and other compensation and
benefit expenses of employees, officers and directors, insurance, other
administrative or overhead expenses and all other expenses, in each such case,
necessary or appropriate to the conduct of the Partnership’s business and
reasonably allocable to the Partnership or otherwise incurred by the General
Partner in connection with operating the Partnership’s business (including,
without limitation, expenses allocated to the General Partner by its
Affiliates). The General Partner shall determine the fees and expenses that are
allocable to the Partnership in any reasonable manner determined by the General
Partner in its sole discretion. Such reimbursements shall be in addition to any
reimbursement to the General Partner as a result of indemnification pursuant to
Section 6.7.

 

(c) The General Partner in its sole discretion and without the approval of the
Limited Partners may propose and adopt on behalf of the Partnership employee
benefit plans (including, without limitation, plans involving the issuance of
Units of the Investor Partnership), for the benefit of employees of the General
Partner, the Partnership or any Affiliate of any of them in respect of services
performed, directly or indirectly, for the benefit of the Partnership.

 

Section 6.5 Outside Activities

 

(a) After the Closing Date, the General Partner shall limit its activities to
those required or authorized by the Investor Partnership Agreement or this
Agreement. The General Partner may provide general and administrative services
to its Affiliates. Certain officers, directors and employees of the General
Partner are also officers, directors or employees of its Affiliates. The General
Partner and its Affiliates are engaged in the business of making investments in
various types of businesses, which may include businesses in the agricultural
minerals industry, and managing such investments. Such officers, directors and
employees of the General Partner may spend a substantial amount of time managing
the business and affairs of its Affiliates and may face conflicts regarding the
allocation of their time between the Partnership and such other business
interests. The General Partner shall cause its employees to devote as much time
to the management of the Partnership as is necessary for the proper conduct of
its business and affairs. The General Partner shall manage the Partnership for
the benefit of its Partners and the General Partner. In the event that the
General Partner is no longer owned, directly or indirectly, by Terra Industries
Inc., any new owner may engage in other businesses, or in the business of making
investments in businesses, which may include businesses in the agricultural
minerals industry, and managing such investments. The officers, directors and
employees of the General Partner may also be officers, directors or employees of
such new owners and may spend a substantial amount of time managing the business
and affairs of such new owner and its Affiliates and may face conflicts
regarding the allocation of their time between the Partnership and such other
business interests. The new owners shall cause their employees to devote as much
time to the management of the Partnership as is necessary for the

 

27



--------------------------------------------------------------------------------

proper conduct of its business and affairs. None of such other investment or
management activities shall constitute a breach of fiduciary duty owed by the
General Partner.

 

(b) Except as provided in Section 6.5(a), each Indemnitee (other than the
General Partner) is free to engage in any business, including any business that
is in competition with the business of the Partnership. The General Partner and
any other Persons affiliated with the General Partner may acquire Units or other
partnership securities of the Investor Partnership, in addition to those
acquired by any of such Persons on the Closing Date, and shall be entitled to
exercise all rights of an Assignee or Limited Partners, as applicable, relating
to such Units or partnership securities, as the case may be.

 

(c) Without limiting Sections 6.5(a) and 6.5(b), but notwithstanding anything to
the contrary in this Agreement, the ability of Indemnitees (other than the
General Partner) to enter into competitive activities is hereby approved by all
Partners, and it shall not be deemed to be a breach of the General Partner’s
fiduciary duty for the General Partner to permit an Indemnitee to engage in a
business opportunity in preference to or to the exclusion of the Partnership.

 

Section 6.6 Loans to and from the Partnership; Contracts with Affiliates

 

(a) The General Partner, Limited Partners or any Affiliates thereof may lend to
the Partnership, and the Partnership may borrow, funds needed or desired by the
Partnership for such periods of time as the General Partner may determine;
provided, however, that the General Partner, the Limited Partners or any of
their Affiliates may not charge the Partnership interest at a rate greater than
the rate that would be charged the Partnership (without reference to the General
Partner’s financial abilities or guarantees), and the terms of such loan shall
be no less favorable to the Partnership than those required by unrelated lenders
on comparable loans. The Partnership shall reimburse the General Partner, the
Limited Partners or any of their Affiliates, as the case may be, for any costs
(other than any additional interest costs) incurred by it in connection with the
borrowing of funds obtained by the General Partner, the Limited Partners or any
of their Affiliates and loaned to the Partnership.

 

(b) The Partnership may lend to or borrow from the Investor Partnership, and the
Investor Partnership may lend, contribute to or borrow from the Partnership,
funds on terms and conditions established in the sole discretion of the General
Partner; provided, however, that the Partnership may not charge the Investor
Partnership, and the Investor Partnership may not charge the Partnership, as the
case may be, interest at a rate greater than the rate and terms that would be
charged the Investor Partnership or the Partnership, as the case may be (without
reference to the General Partner’s financial abilities or guarantees), by
unrelated lenders on comparable loans. The foregoing authority shall be
exercised by the General Partner in its sole discretion and shall not create any
right or benefit in favor of the Investor Partnership or any other Person. The
Partnership may not lend funds to the General Partner or any of its Affiliates
(other than the Investor Partnership), except for short-term funds management
purposes.

 

28



--------------------------------------------------------------------------------

(c) The General Partner may itself, or may enter into an agreement with any of
its Affiliates to, render services to the Partnership. Any service rendered to
the Partnership by the General Partner or any of its Affiliates shall be on
terms that are fair and reasonable to the Partnership; provided, however, that
the requirements of this Section 6.6(c) shall be deemed satisfied as to any
transaction the terms of which are no less favorable to the Partnership than
those generally being provided to or available from unrelated third parties. The
provisions of Section 6.4 shall apply to the rendering of services described in
this Section 6.6(c).

 

(d) The Partnership may transfer assets to joint ventures, other partnerships,
corporations, limited liability companies or other business entities in which it
is or thereby becomes a participant upon such terms and subject to such
conditions as are consistent with this Agreement and applicable law.

 

(e) Neither the General Partner nor any of its Affiliates shall sell, transfer
or convey any property to, or purchase any property from, the Partnership,
directly or indirectly, except pursuant to transactions that are fair and
reasonable to the Partnership; provided, however, that the requirements of this
Section 6.6(e) shall be deemed to be satisfied as to (i) the transactions
effected pursuant to Section 4.2, the Conveyance Agreement and any other
transactions described in or contemplated by the Registration Statement and (ii)
as to any transaction the terms of which are no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties.

 

(f) The General Partner and its Affiliates will have no obligation to permit the
Partnership or the Investor Partnership to use any facilities of the General
Partner and its Affiliates, except as may be provided in contracts entered into
from time to time specifically dealing with such use, nor shall there be any
obligation on the General Partner or its Affiliates to enter into such
contracts.

 

(g) Without limitation of Sections 6.6(a) through 6.6(f), and notwithstanding
anything to the contrary in this Agreement, the existence of the conflicts of
interest described in the Registration Statement under the caption “Conflicts of
Interest and Fiduciary Responsibility” are hereby approved by all Partners.

 

Section 6.7 Indemnification

 

(a) To the fullest extent permitted by law, each Indemnitee (i) shall be
indemnified and held harmless by the Partnership from and against any and all
losses, claims, damages, liabilities (joint or several), expenses (including,
without limitation, legal fees and expenses), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as (x) the General Partner, a Departing
Partner or any of their Affiliates, (y) an officer or director of the General
Partner, any Departing Partner or any of their Affiliates or (z) a Person
serving at the request of the Partnership as a director, officer, employee,
partner,

 

29



--------------------------------------------------------------------------------

member or agent of another corporation, partnership, joint venture, trust,
committee or other enterprise and (ii) may be indemnified, to the extent deemed
advisable by the General Partner to the fullest extent permitted by law, from
and against any and all amounts described in clause (i) above, by reason of its
status as an employee, partner or agent (other than a director or officer) of
the General Partner, any Departing Partner or any of their Affiliates. Any
indemnification pursuant to this Section 6.7 shall be made only out of the
assets of the Partnership.

 

(b) To the fullest extent permitted by law, expenses (including, without
limitation, legal fees and expenses) incurred by an Indemnitee that may be
indemnified pursuant to Section 6.7(a) in defending any claim, demand, action,
suit or proceeding shall, from time to time, be advanced by the Partnership
prior to the final disposition of such claim, demand, action, suit or
proceeding.

 

(c) The indemnification provided by this Section 6.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the Partners, as a matter of law or otherwise, both as
to actions in the Indemnitee’s capacity as (i) the General Partner, a Departing
Partner or an Affiliate thereof, (ii) an officer, director, employee, partner or
agent of the General Partner, any Departing Partner or an Affiliate thereof or
(iii) a Person serving at the request of the Partnership as a director, officer,
employee, partner, member or agent of another corporation, partnership, joint
venture, trust, committee or other enterprise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and as to actions in any
other capacity (including, without limitation, any capacity under the
Underwriting Agreement).

 

(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of any Indemnitee,
against any liability that may be asserted against or expense that may be
incurred by such Person in connection with the Partnership’s activities, whether
or not the Partnership would have the power to indemnify such Person against
such liabilities under the provisions of this Agreement.

 

(e) For purposes of this Section 6.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 6.7(a); and action taken or omitted by it with
respect to an employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is in, or
not opposed to, the best interests of the Partnership.

 

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

30



--------------------------------------------------------------------------------

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

(h) To the extent that, at law or in equity, any Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Limited Partners, the General Partner, and any other Indemnitee acting
in connection with the Partnership’s business or offices shall not be liable to
the Partnership or to any Limited Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of any Indemnitee otherwise
existing at law or in equity, are agreed by the Limited Partners to replace such
other duties and liabilities of such Indemnitee.

 

(i) The provisions of this Section 6.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

 

(j) No amendment, modification, repeal or adoption of any provision inconsistent
with this Section 6.7 or any provision hereof nor, to the fullest extent
permitted by applicable law, any modification of law shall in any manner
terminate, reduce or impair the right of any past, present or future Indemnitee
to be indemnified by the Partnership, nor the obligation of the Partnership to
indemnify any such Indemnitee under and in accordance with the provisions of
this Section 6.7 as in effect immediately prior to such amendment, modification,
repeal or adoption with respect to claims arising from or relating to matters
occurring, in whole or in part, prior to such amendment, modification, repeal or
adoption, regardless of when such claims may arise or be asserted.

 

Section 6.8 Liability of Indemnitees

 

(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners or any other Persons who have acquired interests in the Partnership,
for losses sustained or liabilities incurred as a result of any act or omission
if such Indemnitee acted in good faith.

 

(b) Subject to its obligations and duties as General Partner set forth in
Section 6.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

 

(c) Any amendment, modification or repeal of this Section 6.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability to the Partnership and the Limited Partners of the General
Partner, its directors, officers and

 

31



--------------------------------------------------------------------------------

employees under this Section 6.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 

Section 6.9 Resolution of Conflicts of Interest

 

(a) Unless otherwise expressly provided in this Agreement or the Investor
Partnership Agreement, whenever a potential conflict of interest exists or
arises between the General Partner or any of its Affiliates, on the one hand,
and the Partnership, the Investor Partnership or the Limited Partners, on the
other hand, any resolution or course of action in respect of such conflict of
interest shall be permitted and deemed approved by the Limited Partners, and
shall not constitute a breach of this Agreement, of the Investor Partnership
Agreement, of any agreement contemplated herein or therein, or of any duty
stated or implied by law or equity, if the resolution or course of action is or,
by operation of this Agreement is deemed to be, fair and reasonable to the
Partnership. The General Partner shall be authorized in connection with its
resolution of any conflict of interest to consider (i) the relative interests of
any party involved in such conflict or affected by such action, agreement,
transaction or situation and the benefits and burdens relating to such interest;
(ii) any customary or accepted TNC and industry practices; (iii) any applicable
generally accepted accounting practices or principles; and (iv) such additional
factors as the General Partner determines in its sole discretion to be relevant,
reasonable or appropriate under the circumstances. Nothing contained in this
Agreement, however, is intended to nor shall it be construed to require the
General Partner to consider the interests of any Person other than the
Partnership. In the absence of bad faith by the General Partner, the resolution,
action or terms so made, taken or provided by the General Partner with respect
to such matter shall not constitute a breach of this Agreement or any other
agreement contemplated herein or a breach of any standard of care or duty
imposed herein or therein or under the Delaware Act or any other law, rule or
regulation.

 

(b) Whenever this Agreement or any other agreement contemplated hereby provides
that a General Partner or any of its Affiliates is permitted or required to make
a decision (i) in its “sole discretion” or “discretion,” that it deems
“necessary or appropriate” or under a grant of similar authority or latitude,
the General Partner or such Affiliate shall be entitled to consider only such
interests and factors as it desires and shall have no duty or obligation to give
any consideration to any interest of, or factors affecting, the Partnership, the
Investor Partnership, the Limited Partners or any holder of Units or (ii) in
“good faith” or under another express standard, the General Partner or such
Affiliate shall act under such express standard and shall not be subject to any
other or different standards imposed by this Agreement, the Investor Partnership
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation. In addition, any actions taken by the General
Partner consistent with the standards of “reasonable discretion” set forth in
the definition of Available Cash shall not constitute a breach of any duty of
the General Partner to the Partnership or the Limited Partners. The General
Partner shall have no duty, express or implied, to sell or otherwise dispose of
any

 

32



--------------------------------------------------------------------------------

asset of the Partnership. No borrowing by the Partnership or the approval
thereof by the General Partner shall be deemed to constitute a breach of any
duty of the General Partner to the Partnership or the Limited Partners by reason
of the fact that the purpose or effect of such borrowing is directly or
indirectly to result in or increase incentive distributions to the General
Partner pursuant to the Investor Partnership Agreement.

 

(c) Whenever a particular transaction, arrangement or resolution of a conflict
of interest is required under this Agreement to be “fair and reasonable” to any
Person, the fair and reasonable nature of such transaction, arrangement or
resolution shall be considered in the context of all similar or related
transactions.

 

Section 6.10 Other Matters Concerning the General Partner

 

(a) The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

 

(b) The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted in reliance upon the opinion
(including, without limitation, an Opinion of Counsel) of such Persons as to
matters that such General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.

 

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and a
duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform each and every act and duty that is permitted or
required to be done by the General Partner hereunder.

 

(d) Any standard of care and duty imposed by this Agreement or under the
Delaware Act or any applicable law, rule or regulation shall be modified, waived
or limited as required to permit the General Partner to act under this Agreement
or any other agreement contemplated by this Agreement and to make any decision
pursuant to the authority prescribed in this Agreement so long as such action is
not inconsistent with the best interests of the Partnership.

 

Section 6.11 Title to Partnership Assets

 

Title to Partnership Assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership Assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine.

 

33



--------------------------------------------------------------------------------

The General Partner hereby declares and warrants that any Partnership assets for
which record title is held in the name of the General Partner shall be held by
the General Partner for the use and benefit of the Partnership in accordance
with the provisions of this Agreement; provided, however, that the General
Partner shall use its reasonable efforts to cause record title to such assets
(other than (a) those assets in respect of which the General Partner determines
that the expense and difficulty of conveyancing makes transfer of record title
to the Partnership impracticable, provided that, prior to the withdrawal or
removal of the General Partner or as soon thereafter as practicable, the General
Partner will use reasonable efforts to effect the transfer of record title to
the Partnership and, prior to any such transfer, will provide for the use of
such assets in a manner satisfactory to the Partnership, and (b) those assets
listed on Schedule I to the Conveyance Agreement) to be vested in the
Partnership as soon as reasonably practicable. All Partnership Assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which record title to such Partnership Assets are
held.

 

Section 6.12 Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority to encumber, sell or otherwise use in any manner any
and all assets of the Partnership and to enter into any contracts on behalf of
the Partnership, and such Person shall be entitled to deal with the General
Partner as if it were the Partnership’s sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives any and all defenses or other
remedies that may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing.
In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and (c)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.

 

ARTICLE VII

 

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

 

Section 7.1 Limitation of Liability

 

The Limited Partners and the Organizational Limited Partner shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.

 

34



--------------------------------------------------------------------------------

Section 7.2 Management of Business

 

The Limited Partners, in their capacity as such, shall not take part in the
operation, management or control (within the meaning of the Delaware Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, employee, partner, agent or trustee of the General
Partner or any of its Affiliates, in its capacity as such, shall not affect,
impair or eliminate the limitations on the liability of the Limited Partners
under this Agreement.

 

Section 7.3 Outside Activities

 

The Limited Partners shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including, without limitation, business interests and activities in direct
competition with the Partnership. Neither the Partnership nor any of the other
Partners shall have any rights by virtue of this Agreement in any business
ventures of the Limited Partners.

 

Section 7.4 Return of Capital

 

The Limited Partners shall not be entitled to the withdrawal or return of their
Capital Contributions, except to the extent, if any, that distributions made
pursuant to this Agreement or upon termination of the Partnership may be
considered as such by law and then only to the extent provided for in this
Agreement.

 

Section 7.5 Rights of the Limited Partners Relating to the Partnership

 

(a) In addition to other rights provided by this Agreement or by applicable law,
and except as limited by Section 7.5(b), the Limited Partners shall have the
right, for a purpose reasonably related to the Limited Partners’ interest as a
limited partner in the Partnership, upon reasonable demand and at such Limited
Partner’s own expense:

 

(i) to obtain true and full information regarding the status of the business and
financial condition of the Partnership;

 

(ii) promptly after becoming available, to obtain a copy of the Partnership’s
federal, state and local tax returns for each year;

 

(iii) to have furnished to him, upon notification to the General Partner, a
current list of the name and last known business, residence or mailing address
of each Partner;

 

35



--------------------------------------------------------------------------------

(iv) to have furnished to him, upon notification to the General Partner, a copy
of this Agreement and the Certificate of Limited Partnership and all amendments
thereto and powers of attorney pursuant to which the same have been executed;

 

(v) to obtain true and full information regarding the amount of cash, and a
description and statement of the Agreed Value of any other Capital Contribution,
contributed by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and

 

(vi) to obtain such other information regarding the affairs of the Partnership
as is just and reasonable.

 

(b) Notwithstanding any other provision of this Agreement, the General Partner
may keep confidential from the Limited Partners for such period of time as the
General Partner deems reasonable, any information that the General Partner
reasonably believes to be in the nature of trade secrets or other information
the disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or could damage the Partnership or which the
Partnership is required by law or by agreements with third parties to keep
confidential.

 

Section 7.6 Votes and Voting

 

Any matter required by this Agreement to be approved by the Limited Partners
shall be approved upon receiving the affirmative vote or consent of the Limited
Partner or Limited Partners holding at least a majority of the Percentage
Interest of the Limited Partners.

 

ARTICLE VIII

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 8.1 Records and Accounting

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 7.5(a). Any books and records
maintained by or on behalf of the Partnership in the regular course of its
business, including, without limitation, books of account and records of
Partnership proceedings, may be kept on, or be in the form of computer disks,
hard disks, punch cards, magnetic tape, photographs, micrographics or any other
information storage device, provided that the books and records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with generally accepted accounting
principles.

 

36



--------------------------------------------------------------------------------

Section 8.2 Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year

 

ARTICLE IX

 

TAX MATTERS

 

Section 9.1 Preparation of Tax Returns

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety days of the close of each
taxable year of the Partnership, the tax information reasonably required by the
Limited Partners for federal and state income tax reporting purposes. The
classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for
federal income tax purposes. The taxable year of the Partnership shall be the
calendar year.

 

Section 9.2 Tax Elections

 

Except as otherwise provided herein, the General Partner shall, in its sole
discretion, determine whether to make any available election pursuant to the
Code; provided, however, that the General Partner shall make the election under
Section 754 of the Code in accordance with applicable regulations thereunder.
The General Partner shall have the right to seek to revoke any such election
(including, without limitation, the election under Section 754 of the Code) upon
the General Partner’s determination in its sole discretion that such revocation
is in the best interests of the Limited Partners.

 

Section 9.3 Tax Controversies

 

Subject to the provisions hereof, the General Partner is designated the Tax
Matters Partner (as defined in Section 6231 of the Code), and is authorized and
required to represent the Partnership (at the Partnership’s expense) in
connection with all examinations of the Partnership’s affairs by tax
authorities, including, without limitation, resulting administrative and
judicial proceedings, and to expend Partnership funds for professional services
and costs associated therewith. Each Limited Partner agrees to cooperate with
the General Partner and to do or refrain from doing any or all things reasonably
required by the General Partner to conduct such proceedings.

 

Section 9.4 Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a sixty-month period as provided in
Section 709 of the Code.

 

37



--------------------------------------------------------------------------------

Section 9.5 Withholding

 

Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that it determines in its sole discretion to be
necessary or appropriate to cause the Partnership to comply with any withholding
requirements established under the Code or any other federal, state or local law
including, without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of
the Code. To the extent that the Partnership is required to withhold and pay
over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner (including, without limitation, by reason
of Section 1446 of the Code), the amount withheld shall be treated as a
distribution of cash pursuant to Section 5.3 in the amount of such withholding
from such Partner.

 

Section 9.6 Opinions of Counsel

 

Notwithstanding any other provision of this Agreement, if the Partnership is
taxable for federal income tax purposes as a corporation or treated as an
association taxable as a corporation at any time and, pursuant to the provisions
of this Agreement, an Opinion of Counsel would otherwise be required to the
effect that an action will not cause the Partnership to become so taxable as a
corporation or to be treated as an association taxable as a corporation, such
requirement for an Opinion of Counsel shall be deemed automatically waived.

 

ARTICLE X

 

TRANSFER OF INTERESTS

 

Section 10.1 Transfer

 

(a) The term “transfer,” when used in this Article X with respect to a
Partnership Interest, shall be deemed to refer to an appropriate transaction by
which the General Partner assigns its Partnership Interest as General Partner to
another Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.

 

(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article X. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article X shall be null and void.

 

Section 10.2 Transfer of the General Partner’s Partnership Interest

 

(a) If the general partner of the Investor Partnership transfers its partnership
interest as a general partner therein to any Person in accordance with the
provisions of the Investor Partnership Agreement, the General Partner shall
contemporaneously therewith transfer its Partnership Interest as the general
partner of the Partnership to such Person, and each Limited

 

38



--------------------------------------------------------------------------------

Partner hereby expressly consents to such transfer. Except as set forth in the
immediately preceding sentence and in Section 4.1 and Section 4.3, the General
Partner may not transfer all or any part of its Partnership Interest.

 

(b) Neither Section 10.2(a) nor any other provision of this Agreement shall be
construed to prevent (and all Partners do hereby consent to) (i) the transfer by
the General Partner of all or a portion of its Partnership Interest to one or
more Affiliates or (ii) the transfer by the General Partner of all of its
Partnership Interest upon its merger, consolidation or other combination into
any other Person or the transfer by it of all or substantially all of its assets
to another Person if, in the case of a transfer described in either clause (i)
or (ii) of this sentence, the rights and duties of the General Partner with
respect to the Partnership Interest so transferred as a General Partner’s
Partnership Interest (or the rights and duties of a Limited Partner with respect
to the Partnership Interest so transferred as a Limited Partner’s Partnership
Interest) are assumed by the transferee and the transferee agrees to be bound by
the provisions of this Agreement and the Investor Partnership Agreement;
provided that, in either such case, such transferee furnishes to the Partnership
an Opinion of Counsel that such merger, consolidation, combination, transfer or
assumption will not result in a loss of limited liability of the Limited
Partners or cause the Partnership to be taxable as a corporation or otherwise
treated as an association taxable as a corporation for federal income tax
purposes. In the case of a transfer pursuant to this Section 10.2(b) to a Person
proposed as a successor general partner of the Partnership, the transferee or
successor (as the case may be) shall be admitted to the Partnership as the
General Partner immediately prior to the transfer of the Partnership Interest,
and the business of the Partnership shall continue without dissolution.

 

Section 10.3 Transfer of the Limited Partners’ Partnership Interests

 

If a Limited Partner merges, consolidates or otherwise combines into any other
Person or transfers all or substantially all of its assets to another Person,
such Person may become a Substituted Limited Partner pursuant to Article XI.
Except as set forth in the immediately preceding sentence, the Limited Partners
may not transfer all or any part of their Partnership Interests or withdraw from
the Partnership.

 

ARTICLE XI

 

ADMISSION OF PARTNERS

 

Section 11.1 Admission of Substituted Limited Partner

 

Any Person that is the successor in interest to a Limited Partner as described
in Section 10.3 shall be admitted to the Partnership as a limited partner upon
(a) furnishing to the General Partner (i) acceptance in form satisfactory to the
General Partner of all of the terms and conditions of this Agreement and (ii)
such other documents or instruments as may be required to effect its admission
as a limited partner in the Partnership and (b) obtaining the consent of the
General Partner, which consent may be withheld or granted in the sole discretion
of the General

 

39



--------------------------------------------------------------------------------

Partner. Such Person shall be admitted to the Partnership as a Limited Partner
immediately prior to the transfer of the Partnership Interest, and the business
of the Partnership shall continue without dissolution.

 

Section 11.2 Admission of Successor General Partner

 

A successor General Partner approved pursuant to Section 12.1 or the transferee
of or successor to all of the General Partner’s Partnership Interest pursuant to
Section 10.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective immediately
prior to the withdrawal or removal of the General Partner pursuant to Section
12.1 or Section 12.2 or the transfer of the General Partner’s Partnership
Interest pursuant to Section 10.2; provided, however, that no such successor
shall be admitted to the Partnership until the terms of Section 10.2 have been
complied with. Any such successor shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

 

Section 11.3 Amendment of Agreement and Certificate of Limited Partnership

 

To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary and appropriate under the Delaware Act to amend
the records of the Partnership and, if necessary, to prepare as soon as
practicable an amendment of this Agreement and, if required by law, to prepare
and file an amendment to the Certificate of Limited Partnership and may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 1.4.

 

ARTICLE XII

 

WITHDRAWAL OR REMOVAL OF PARTNERS

 

Section 12.1 Withdrawal of the General Partner

 

(a) The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”):

 

(i) the General Partner voluntarily withdraws from the Partnership by giving
written notice to the Limited Partners;

 

(ii) the General Partner transfers all of its rights as General Partner pursuant
to Article X;

 

(iii) the General Partner is removed pursuant to Section 12.2;

 

40



--------------------------------------------------------------------------------

(iv) the general partner of the Investor Partnership withdraws from or is
removed as the general partner of the Investor Partnership;

 

(v) the General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition; (C) files a petition or
answer seeking for itself a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any law; (D)
files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the General Partner in a proceeding of
the type described in clauses (A)-(C) of this sentence; or (E) seeks, consents
to or acquiesces in the appointment of a trustee, receiver or liquidator of the
General Partner or of all or any substantial part of its properties;

 

(vi) a final and non-appealable judgment is entered by a court with appropriate
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect; or

 

(vii) a certificate of dissolution or its equivalent is filed for the General
Partner, or ninety days expire after the date of notice to the General Partner
of revocation of its charter without a reinstatement of its charter, under the
laws of its state of incorporation or formation.

 

If an Event of Withdrawal specified in Sections 12.1(a)(v), 12.1(a)(vi) or
12.1(a)(vii) occurs, the withdrawing General Partner shall give written notice
to the Limited Partners within thirty days after such occurrence. The Partners
hereby agree that only the Events of Withdrawal described in this Section 12.1
shall result in the withdrawal of the General Partner from the Partnership.

 

(b) Withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal will not constitute a breach of this Agreement under
the following circumstances: (i) at any time that the General Partner ceases to
be a General Partner pursuant to Sections 12.1(a)(i), 12.1(a)(ii) or 12.1(a)(iv)
or (ii) at any time that the General Partner is removed pursuant to Section
12.2. If the General Partner gives a notice of withdrawal pursuant to Section
12.1(a)(i) or if the General Partner is removed pursuant to Section 12.2 or
withdraws pursuant to Section 12.1(a)(iii), the Limited Partners may, prior to
the effective date of such withdrawal, elect a successor General Partner;
provided that such successor shall be the same Person, if any, that is elected
by the Unitholders pursuant to Sections 13.1 or 13.2 of the Investor Partnership
Agreement, as applicable, as the successor to the General Partner in its
capacity as general partner of the Investor Partnership. No provision of this
Article XII shall in any way limit the right of any holder of the capital stock
of the General Partner to sell, exchange or otherwise dispose of such capital
stock. If, prior to the effective date of the General Partner’s withdrawal or
removal, a successor is not selected by the Limited Partners as provided herein
or the Partnership does not receive an Opinion of Counsel that such withdrawal
(following the

 

41



--------------------------------------------------------------------------------

selection of the successor General Partner) would not result in the loss of the
limited liability of the Limited Partners or cause the Partnership to be taxable
as a corporation or to be treated as an association taxable as a corporation for
federal income tax purposes, the Partnership shall be dissolved in accordance
with Section 13.1. If a successor General Partner is elected and the Opinion of
Counsel is rendered as provided in the immediately preceding sentence, such
successor shall be admitted (subject to Section 11.2) immediately prior to the
effective time of the withdrawal or removal of the Departing Partner and shall
continue the business of the Partnership without dissolution.

 

Section 12.2 Removal of the General Partner

 

The General Partner may be removed if such removal is approved by the Limited
Partners. Any such action by the Limited Partners for removal of the General
Partner must also provide for the election and succession of a new General
Partner. Such removal shall be effective immediately following the admission of
the successor General Partner pursuant to Article XI. The right of the Limited
Partners to remove the General Partner shall not exist or be exercised unless
the Partnership has received an Opinion of Counsel that the removal of the
General Partner and the selection of a successor General Partner will not result
in the loss of limited liability of the Limited Partners or the taxation of the
Partnership as a corporation for federal income tax purposes. Any successor
General Partner shall indemnify the Departing Partner as to all debts and
liabilities of the Partnership arising on or after the effective date of the
removal of the Departing Partner.

 

Section 12.3 Interest of Departing Partner and Successor General Partner

 

The Partnership Interest of a Departing Partner departing as a result of
withdrawal or removal pursuant to Sections 12.1 or 12.2 shall (unless it is
otherwise required to be converted into Common Units pursuant to Section 13.3(b)
of the Investor Partnership Agreement) be purchased by the successor to the
Departing Partner for cash in an amount equal to the fair market value of the
Departing Partner’s Partnership Interest, determined as of the effective date of
its departure in the manner specified in the Investor Partnership Agreement.
Notwithstanding the foregoing, an assignment of all or any portion of a General
Partner’s (or Departing Partner’s) Partnership Interest to the Investor
Partnership as Limited Partner, or to any other Person (other than an
individual) the ownership interest of which is then transferred to the Investor
Partnership, can be made in exchange for an increased interest in the Investor
Partnership and in lieu of a cash purchase.

 

Section 12.4 Reimbursement of Departing Partner

 

The Departing Partner shall be entitled to receive all reimbursements due such
Departing Partner pursuant to Section 6.4, including, without limitation, any
employee-related liabilities (including, without limitation, severance
liabilities) incurred in connection with the termination of any employees
employed by the General Partner for the benefit of the Partnership and properly
allocable to the Partnership.

 

42



--------------------------------------------------------------------------------

Section 12.5 Withdrawal of the Limited Partners

 

The Limited Partners shall not have any right to withdraw from the Partnership
without the prior consent of the General Partner.

 

ARTICLE XIII

 

DISSOLUTION AND LIQUIDATION

 

Section 13.1 Dissolution

 

The Partnership shall not be dissolved by the admission of a Substituted Limited
Partner or by the admission of a successor General Partner in accordance with
the terms of this Agreement. Upon the removal or withdrawal of the General
Partner, any successor General Partner shall continue the business of the
Partnership. The Partnership shall dissolve, and its affairs shall be wound up,
upon:

 

(a) the expiration of its term as provided in Section 1.5;

 

(b) an Event of Withdrawal of the General Partner as provided in Section
12.1(a), unless a successor is named as provided in Section 12.1(b);

 

(c) an election to dissolve the Partnership by the General Partner that is
approved by the Limited Partners;

 

(d) a written determination by the General Partner that projected future
revenues of the Partnership will be insufficient to enable payment of projected
Partnership costs and expenses;

 

(e) entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Delaware Act or any other event that would cause the
dissolution of the Partnership under the Delaware Act;

 

(f) the sale of all or substantially all of the assets and properties of the
Partnership; or

 

(g) the dissolution of the Investor Partnership.

 

Section 13.2 Continuation of the Business of the Partnership After Dissolution

 

Upon (i) dissolution of the Partnership caused by the withdrawal or removal of
the General Partner and following a failure of the Limited Partners to appoint a
successor General Partner prior to the effective date of such event, or (ii)
dissolution of the Partnership upon an event constituting an Event of Withdrawal
as defined in Section 12.1(a)(v), then within 180 days thereafter, the Limited
Partners may elect to reconstitute the Partnership and continue its business on
the same terms and conditions set forth in this Agreement by forming a new
limited

 

43



--------------------------------------------------------------------------------

partnership on terms identical to those set forth in this Agreement and having
as a general partner a Person approved by the Limited Partners. In addition,
upon dissolution of the Partnership pursuant to Section 13.1(g), if the Investor
Partnership is reconstituted pursuant to Section 14.2 of the Investor
Partnership Agreement, the reconstituted Investor Partnership may, within 180
days after such event of dissolution, as Limited Partner, elect to reconstitute
the Partnership in accordance with the immediately preceding sentence. Upon any
such election by the Investor Partnership, all Partners shall be bound thereby
and shall be deemed to have approved thereof. Unless such an election is made
within the applicable time period as set forth above, the Partnership shall
conduct only activities necessary to wind up its affairs. If such an election is
so made, then:

 

(a) the reconstituted Partnership shall continue until the end of the term set
forth in Section 1.5 unless earlier dissolved in accordance with this Article
XIII;

 

(b) if the successor General Partner is not the former General Partner, then the
interest of the former General Partner shall be purchased by the successor
General Partner in the manner provided in Section 12.3 or converted into Common
Units in the manner provided in Section 13.3(b) of the Investor Partnership
Agreement; and

 

(c) all necessary steps shall be taken to cancel this Agreement and the
Certificate of Limited Partnership and to enter into and, as necessary, to file
a new partnership agreement and certificate of limited partnership, and the
successor general partner may for this purpose exercise the powers of attorney
granted the General Partner pursuant to Section 1.4; provided that the right to
approve a successor general partner and to reconstitute and to continue the
business of the Partnership shall not exist and may not be exercised unless the
Partnership has received an Opinion of Counsel that (x) the exercise of the
right would not result in the loss of limited liability of the Limited Partners
and (y) neither the Partnership nor the reconstituted limited partnership would
become taxable as a corporation or be treated as an association taxable as a
corporation for federal income tax purposes upon the exercise of such right to
continue.

 

Section 13.3 Liquidation

 

Upon dissolution of the Partnership, unless the Partnership is continued under
an election to reconstitute and continue the Partnership pursuant to Section
13.2, the General Partner, or in the event the General Partner has been
dissolved or removed, has become bankrupt as set forth in Section 12.1 or has
withdrawn from the Partnership, a liquidator or liquidating committee approved
by the Limited Partners, shall be the Liquidator. The Liquidator (if other than
the General Partner) shall be entitled to receive such compensation for its
services as may be approved by the Limited Partners. The Liquidator shall agree
not to resign at any time without fifteen days’ prior written notice and (if
other than the General Partner) may be removed at any time, with or without
cause by notice of removal approved by the Limited Partners. Upon dissolution,
removal or resignation of the Liquidator, a successor and substitute Liquidator
(who shall have and succeed to all rights, powers and duties of the original
Liquidator) shall within thirty days thereafter be approved by the Limited
Partners. The right to approve a successor or

 

44



--------------------------------------------------------------------------------

substitute Liquidator in the manner provided herein shall be deemed to refer
also to any such successor or substitute Liquidator approved in the manner
herein provided. Except as expressly provided in this Article XIII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 6.3(b)) to the extent necessary or desirable in the good faith judgment
of the Liquidator to carry out the duties and functions of the Liquidator
hereunder for and during such period of time as shall be reasonably required in
the good faith judgment of the Liquidator to complete the winding-up and
liquidation of the Partnership as provided for herein. The Liquidator shall
liquidate the assets of the Partnership, and apply and distribute the proceeds
of such liquidation in the following order of priority, unless otherwise
required by mandatory provisions of applicable law:

 

(a) the payment to creditors of the Partnership, including, without limitation,
Partners who are creditors, in the order of priority provided by law; and the
creation of a reserve of cash or other assets of the Partnership for contingent
liabilities in an amount, if any, determined by the Liquidator to be appropriate
for such purposes; and

 

(b) to all Partners in accordance with the positive balances in their respective
Capital Accounts after taking into account adjustments to such Capital Accounts
pursuant to Section 5.1.

 

Section 13.4 Distributions in Kind

 

Notwithstanding the provisions of Section 13.3, which require the liquidation of
the assets of the Partnership, but subject to the order of priorities set forth
therein, if prior to or upon dissolution of the Partnership the Liquidator
determines that an immediate sale of part or all of the Partnership’s assets
would be impractical or would cause undue loss to the Partners, the Liquidator
may, in its absolute discretion, defer for a reasonable time the liquidation of
any assets except those necessary to satisfy liabilities of the Partnership
(including, without limitation, those to Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.3, undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in kind are in the best interest of the
Limited Partners, and shall be subject to such conditions relating to the
disposition and management of such properties as the Liquidator deems reasonable
and equitable and to any agreement governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

 

Section 13.5 Cancellation of Certificate of Limited Partnership

 

Upon the completion of the distribution of Partnership cash and property as
provided in Sections 13.3 and 13.4, the Partnership shall be terminated and the
Certificate of Limited

 

45



--------------------------------------------------------------------------------

Partnership and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Delaware shall be cancelled
and such other actions as may be necessary to terminate the Partnership shall be
taken.

 

Section 13.6 Reasonable Time for Winding Up

 

A reasonable time shall be allowed for the orderly winding up of business and
affairs of the Partnership and the liquidation of its assets pursuant to Section
13.3 in order to minimize any losses otherwise attendant upon such winding up,
and the provisions of this Agreement shall remain in effect between the Partners
during the period of liquidation.

 

Section 13.7 Return of Capital

 

The General Partner shall not be personally liable for the return of the Capital
Contributions of the Limited Partners or any portion thereof, it being expressly
understood that any such return shall be made solely from Partnership assets.

 

Section 13.8 No Capital Account Restoration

 

No Partner shall have any obligation to restore any negative balance in its
Capital Account upon liquidation of the Partnership.

 

Section 13.9 Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

ARTICLE XIV

 

AMENDMENT OF PARTNERSHIP AGREEMENT

 

Section 14.1 Amendment to Be Adopted Solely by General Partner

 

Each Limited Partner agrees that the General Partner (pursuant to its powers of
attorney from the Limited Partner), without the approval of the Limited Partner,
may amend any provision of this Agreement, and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect:

 

(a) a change in the name of the Partnership, the location of the principal place
of business of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;

 

(b) admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;

 

46



--------------------------------------------------------------------------------

(c) a change that, in the sole discretion of the General Partner, is necessary
or advisable to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the limited partners have limited
liability under the laws of any state or that is necessary or advisable in the
opinion of the General Partner to ensure that the Partnership will not be
taxable as a corporation or treated as an association taxable as a corporation
for federal income tax purposes;

 

(d) a change (i) that, in the sole discretion of the General Partner, does not
adversely affect the Limited Partners in any material respect, (ii) that is
necessary or appropriate to satisfy any requirements, conditions or guidelines
contained in any opinion, directive, order, ruling or regulation of any federal
or state agency or judicial authority or contained in any federal or state
statute (including, without limitation, the Delaware Act) or that is necessary
or appropriate to facilitate the trading of the Units (including, without
limitation, the division of Outstanding Units into different classes to
facilitate uniformity of tax consequences within such classes of Units) or
comply with any rule, regulation, guideline or requirement of any National
Securities Exchange on which the Units are or will be listed for trading,
compliance with any of which the General Partner determines in its sole
discretion to be in the best interests of the Partnership and the Limited
Partners, or (iii) that is required to effect the intent of the provisions of
this Agreement or is otherwise contemplated by this Agreement or by the
Registration Statement;

 

(e) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership or the General Partner or their respective directors or officers
from in any manner being subjected to the provisions of the Investment Company
Act of 1940, as amended, the Investment Advisers Act of 1940, as amended, or
“plan asset” regulations adopted under the Employee Retirement Income Security
Act of 1974, as amended, whether or not substantially similar to plan asset
regulations currently applied or proposed by the United States Department of
Labor;

 

(f) a change in a provision of this Agreement that requires any action to be
taken by or on behalf of the General Partner or the Partnership pursuant to the
requirements of the Delaware Act, if the provisions of such Act are amended,
modified or revoked so that the taking of such action is no longer required;
provided that such changes are not materially adverse to the Limited Partners;

 

(g) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

 

(h) an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 15.3; or

 

(i) any other amendments similar to the foregoing.

 

47



--------------------------------------------------------------------------------

Section 14.2 Amendment Procedures

 

Except as provided in Section 14.1, all amendments to this Agreement shall be
made in accordance with the following requirements. Amendments to this Agreement
may be proposed solely by the General Partner. Each such proposal shall contain
the text of the proposed amendment. A proposed amendment shall be effective upon
its approval by the Limited Partners.

 

Section 14.3 Amendments to Reflect GP Reorganization Agreement

 

In addition to the amendments to this Agreement contained in the GP
Reorganization Agreement and notwithstanding any other provision of this
Agreement to the contrary, this Agreement shall be deemed to be further amended
and modified to the extent necessary, but only to the extent necessary, to carry
out the purposes and intent of the GP Reorganization Agreement.

 

ARTICLE XV

 

MERGER

 

Section 15.1 Authority

 

The Partnership may merge or consolidate with one or more corporations, business
trusts or associations, real estate investment trusts, common law trusts or
unincorporated businesses, including, without limitation, a general partnership,
limited partnership or limited liability company, formed under the laws of the
State of Delaware or any other state of the United States of America, pursuant
to a written agreement of merger or consolidation (“Merger Agreement”) in
accordance with this Article.

 

Section 15.2 Procedure for Merger or Consolidation

 

Merger or consolidation of the Partnership pursuant to this Article requires the
prior approval of the General Partner. If the General Partner shall determine,
in the exercise of its sole discretion, to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:

 

(a) The names and jurisdictions of formation or organization of each of the
business entities proposing to merge or consolidate;

 

(b) The name and jurisdictions of formation or organization of the business
entity that is to survive the proposed merger or consolidation (hereafter
designated as the “Surviving Business Entity”);

 

48



--------------------------------------------------------------------------------

(c) The terms and conditions of the proposed merger or consolidation;

 

(d) The manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or general or
limited partnership interests, rights, securities or obligations of the
Surviving Business Entity; and (i) if any general or limited partnership
interests, securities or rights of any constituent business entity are not to be
exchanged or converted solely for, or into, cash, property or general or limited
partnership interests, rights, securities or obligations of the Surviving
Business Entity, the cash, property or general or limited partnership interests,
rights, securities or obligations of any limited partnership, corporation, trust
or other entity (other than the Surviving Business Entity) that the holders of
such general or limited partnership interests are to receive in exchange for, or
upon conversion of, their securities or rights, and (ii) in the case of
securities represented by certificates, upon the surrender of such certificates,
which cash, property or general or limited partnership interests, rights,
securities or obligations of the Surviving Business Entity or any limited
partnership, corporation, trust or other entity (other than the Surviving
Business Entity), or evidences thereof, are to be delivered;

 

(e) A statement of any changes in the constituent documents (the articles or
certificate of incorporation, articles of trust, declaration of trust,
certificate or agreement of limited partnership, certificate of limited
liability company or other similar charter or governing document) of the
Surviving Business Entity to be effected by such merger or consolidation;

 

(f) The effective time of the merger, which may be the date of the filing of the
certificate of merger pursuant to Section 15.4 or a later date specified in or
determinable in accordance with the Merger Agreement (provided that, if the
effective time of the merger is to be later than the date of the filing of the
certificate of merger, it shall be fixed no later than the time of the filing of
the certificate of merger and stated therein); and

 

(g) Such other provisions with respect to the proposed merger or consolidation
as are deemed necessary or appropriate by the General Partner.

 

Section 15.3 Approval by the Investor Partnership of Merger or Consolidation

 

(a) The General Partner of the Partnership, upon its approval of the Merger
Agreement, shall submit a copy or summary of the Merger Agreement to the
Investor Partnership for its approval.

 

(b) The Merger Agreement shall be approved upon receiving the consent of the
Investor Partnership.

 

(c) After such approval by the Investor Partnership, and at any time prior to
the filing of the certificate of merger pursuant to Section 15.4, the merger or
consolidation may be abandoned pursuant to provisions therefor, if any, set
forth in the Merger Agreement.

 

49



--------------------------------------------------------------------------------

Section 15.4 Certificate of Merger

 

Upon the required approval by the General Partner and the Investor Partnership
of a Merger Agreement, a certificate of merger shall be executed and filed with
the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.

 

Section 15.5 Effect of Merger

 

(a) Upon the effective date of the certificate of merger:

 

(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;

 

(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and shall not be in any way
impaired because of the merger or consolidation;

 

(iii) all rights of creditors and all liens on or security interest in property
of any of those constituent business entities shall be preserved unimpaired; and

 

(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity, and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.

 

(b) A merger or consolidation effected pursuant to this Article shall not be
deemed to result in a transfer or assignment of assets or liabilities from one
entity to another having occurred.

 

ARTICLE XVI

 

GENERAL PROVISIONS

 

Section 16.1 Addresses and Notices

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner under this Agreement shall be in writing and shall be deemed given
or made when received by it at the principal office of the Partnership referred
to in Section 1.3. Any notice, payment or report to be given or made to a
Partner hereunder shall be deemed conclusively to have been given or made, and
the obligation to give such notice or report or to make such

 

50



--------------------------------------------------------------------------------

payment shall be deemed conclusively to have been fully satisfied, upon sending
of such notice, payment or report to such Partner at his address as shown on the
records of the Partnership.

 

Section 16.2 Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

Section 16.3 Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice-versa.

 

Section 16.4 Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 16.5 Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 16.6 Integration

 

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

Section 16.7 Creditors

 

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.

 

Section 16.8 Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

51



--------------------------------------------------------------------------------

Section 16.9 Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.

 

Section 16.10 Applicable Law

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.

 

Section 16.11 Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER:

TERRA NITROGEN CORPORATION

By:   /s/    FRANCIS G. MEYER        

Name:

  Francis G. Meyer

Title:

  Vice President

LIMITED PARTNER:

TERRA NITROGEN COMPANY, L.P.

By: Terra Nitrogen Corporation, General Partner By:   /s/    FRANCIS G.
MEYER        

Name:

  Francis G. Meyer

Title:

  Vice President

 

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

TERRA NITROGEN, LIMITED PARTNERSHIP